Citation Nr: 1640108	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-48 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left hip disorder, claimed as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The appellant served in the Connecticut Army National Guard; he had a period of active duty for training (ACDUTRA) from July 1962 to December 1962.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

The Board previously remanded the appellant's claims for further development in March 2015 and January 2016.  Thereafter, in July and August 2016, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015), the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in August 2016 and September 2016, respectively.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the appellant's left knee degenerative joint disease, with resulting left total knee arthroplasty, is a result of a pre-existing left knee disorder that was aggravated beyond its natural progression during his period of ACDUTRA.  

2.  A left hip disorder is not proximately due to, the result of, or aggravated by the appellant's left knee degenerative joint disease, with resulting left total knee arthroplasty. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease, with resulting left total knee arthroplasty, have been met.  38 U.S.C.A. §§ 101(24), 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107; 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction decision on the claim for VA benefits.  

As the Board's decision to grant service connection for left knee degenerative joint disease, with resulting left total knee arthroplasty, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the appellant's claim for service connection for a left hip disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the initial unfavorable decision issued in September 2010, advised the appellant of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.     

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The appellant's service treatment records and post-service private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, as explained below, the Board had previously remanded the appellant's claim in an effort to obtain additional records from his period of National Guard service.  Though some records were obtained, it is not clear whether this is the complete record the Board had sought.  Ultimately, any failure to obtain additional records presents no prejudice to the appellant here as the Board is granting his claim for service connection for a left knee disorder on a direct basis, and he has claimed service connection for a left hip disorder solely on a secondary basis and, therefore, such matter is not be affected by the failure to obtain additional service records.  

The appellant underwent a VA examination in June 2015, and an addendum opinion was obtained in February 2016.  While the Board will discuss the diagnoses offered at the June 2015 examination, the Board finds the opinions from the June 2015 examination and the February 2016 addendum to be inadequate for adjudication purposes.  In an effort to resolve questions regarding the etiology of the appellant's claimed disorders, the Board sought a medical expert opinion from the VHA.  In a July 2016 opinion and an August 2016 addendum, the VHA medical expert provided the requested opinions.  These opinions are adequate to decide the issue of entitlement to service connection for a left hip disorder they are predicated on a review of the record, which includes the appellant's statements; a review of his medical records; and the relevant medical literature.  Moreover, the VHA expert offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, the Board remanded the appellant's claims in March 2015 and January 2016.  In the March 2015 remand, the Board directed that the AOJ attempt to obtain additional records regarding the appellant's National Guard service, that it furnish the appellant a letter authorizing VA to obtain medical treatment records on his behalf, and that the appellant undergo examinations germane to his claim on appeal.  Each of these directives was accomplished.  The appellant submitted additional private treatment records through his representative following the March 2015 remand.  The AOJ obtained additional records regarding the appellant's National Guard service, and the appellant underwent VA examinations in June 2015.  

In the January 2016 remand, the Board directed that the AOJ obtain addendum opinions stemming from deficiencies in the June 2015 examinations.  Such an addendum was obtained in February 2016.  Though the Board has subsequently found the opinions from the June 2015 examinations and the February 2016 addendum to be inadequate for adjudication purposes, the Board subsequently sought and obtained advisory medical opinions from a medical expert to resolve the questions remaining following the June 2015 examination and February 2016 addendum opinion.  Therefore, the Board finds that the AOJ has substantially complied with the March 2015 and January 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

When a claim for service connection is based only on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

The Board notes that, while the presumption of soundness applies to all who served on active duty for their period of active duty, the presumption of soundness does not apply to a claimant who only served on ACDUTRA.  38 U.S.C.A. § 1111.  Instead, when a claim for service connection based on aggravation of a pre-existing condition is based on a period of ACDUTRA the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself as contrasted with mere symptoms, has worsened.  See Jensen v Brown, 4 Vet. App. 304, 306-07 (1993); Green v Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disorder

The appellant's essential contention as to his left knee claim is that, though he had a pre-existing left knee disability at the time of his period of ACDUTRA, his disability was aggravated during that period of service, and his current disability is related to that aggravation.  For the reasons that follow, the Board agrees, and his claim for service connection shall be granted.  

First, the Board acknowledges that the appellant has a current disability.  Both private treatment records and a June 2015 VA examination show a diagnosis of left knee degenerative arthritis.  Further, private treatment records reflect that he underwent a left total knee arthroplasty in December 2010.  The current disability criterion is met.

The appellant's claim is complicated by the facts that he served only on ACDUTRA with no period of active service, and that the evidence reflects that he had a pre-existing left knee disability prior to his entry to service.  As noted above, in order for the Board to grant service connection for the appellant's left knee disability based on this period of service, it must be shown that there was a worsening of his left knee disability during his period of ACDUTRA, and that the worsening was caused by that period of ACDUTRA.  See Smith, 24 Vet. App. at 48.  

Such evidence exists here.  First, the Board notes that, on the appellant's report of medical history at his release from active duty for training in December 1962, he noted that he suffered from cramps in his legs and a "trick or locked knee."  Second, the VHA expert in his July 2016 opinion noted that the appellant had a pre-existing left knee disability, namely a pre-service surgery to remove cartilage from the appellant's left knee.  The expert further found, however, that "it is more likely than not that [the appellant's] pre-existing left knee disability permanently increased in severity beyond the natural progression due to the rigors of active duty training."  

Such medical opinion is further supported by the lay statements submitted by the appellant, his brother, and his wife.  In this regard, the appellant indicated that, after suffering a knee injury in high school, his knee would give out.  He stated that, following two surgeries to repair torn cartilage, he no longer experienced instability problems, and he was able to play high school baseball without any problems.  After he joined the Connecticut Army National Guard in 1962, he claims that his knee started to give out again, and caused him to fall.  The appellant stated that he sought treatment for the problem after ACDUTRA from a number of doctors.  Initially, it was recommended that he try to rehabilitate the knee with exercise, but that did not resolve the problem  He also stated that, after completing 6 years of reserve duty, his doctor drained "a lot of water from my knee, but the problem did not get resolved."  See Appellant's Statement, June 2010. 

The appellant also submitted a statement from his brother in support of his claim.  His brother stated that, in the fall of 1962, he visited the appellant while he was training at Fort Dix, New Jersey.  He stated that the appellant appeared very different, and "seemed crippled and was limping as his walked."  The appellant's brother also stated that the appellant's condition has remained constant to the present.  The appellant also submitted a letter from his wife indicating that the appellant has suffered from knee problems since the late 1960s.  His wife also indicated that his knee gives out after walking only a short distance.

Therefore, the VHA expert's opinion, read in concert with the lay evidence submitted by the appellant, establish both the in-service incurrence criterion and the nexus criterion of the service connection framework.  Resolving all reasonable doubt in the appellant's favor, the Board concludes that his current left knee disorder is a result of a pre-existing left knee disorder that was aggravated beyond its natural progression during his period of ACDUTRA.  Service connection for left knee degenerative joint disease, with resulting left total knee arthroplasty, is therefore warranted.  

Left Hip Disorder

The appellant's essential contention as to his left hip disorder claim is that, when walking down stairs, his left knee gave out causing him to fall and fracture his left hip.  For the reasons that follow, the Board determines that service connection is not warranted for this claim. 

First, the Board acknowledges that the appellant has a currently diagnosed left hip disorder.  In this regard, private treatment records reflect that he fractured his left hip in August 2000 and underwent surgery that same month.  The June 2015 VA examination reflects diagnoses of left hip femoral neck hip fracture and arthritis.  The current disability criterion is met.  

There is no evidence, and the appellant does not contend, that his current left hip disorder had its onset in or is otherwise related to his period of ACDUTRA.  Instead, the appellant contends that his current left hip disorder resulted from a fall caused by his now service-connected left knee giving way.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

There is, however, no competent evidence to support the contention that the appellant's left hip disorder is secondary to his now service-connected left knee disability.  In his July 2016 opinion, the VHA medical expert concluded that "it is medically unlikely (less than a 50 percent probability) that [the appellant's] left hip disorder is caused or aggravated by his service-connected left knee disorder."  He noted that "knee degenerative joint disease is not a risk factor for developing hip degenerative joint disease," and that "there is no causal relationship between these two diagnoses."  In an August 2016 addendum opinion, the examiner acknowledged the appellant's contention that his left hip disorder was a result of a fall caused by his left knee.  The VHA expert noted, however, that any instability in the appellant's left knee resulted not from his service-connected arthritis of the left knee, but instead from his knee injury sustained prior to his period of ACDUTRA.  The examiner further noted the appellant's statements that he was "subject to frequent falls secondary to alcohol abuse."  In light of these facts, the examiner concluded that "the appellant's left hip problems are less likely to be a consequence of his left knee arthritis," and that it is "medically unlikely (less than a 50 percent probability) that the left hip disorder is caused or aggravated by his service-connected left knee disorder."  

There is no other competent evidence establishing that the appellant's left hip disorder is caused or aggravated by his left knee disability.  The private records submitted by the appellant are silent as to the etiology of his left hip disorder.  While the appellant and other lay statements contend that such a link exists, none of these statements are considered competent evidence to establish a link between these disabilities.  Determining the etiology of musculoskeletal disabilities - especially in the context of establishing a link between such disabilities and other service-connected conditions - is complex, requiring medical training or knowledge, and is therefore not capable of lay observation and comment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  Therefore, the lay statements are accorded no probative value in this regard.

In summary, for the reasons described above, the Board finds that there is no competent evidence establishing that the appellant's current left hip disorder is caused or aggravated by his service-connected left knee disability.  Service connection for a left hip disorder therefore must be denied.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a left hip disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left knee degenerative joint disease, with resulting left total knee arthroplasty, is granted.

Service connection for a left hip disorder, claimed as secondary to a left knee disorder, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


